Citation Nr: 1521654	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-07 345  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy and radiculopathy.

2.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1974 to February 1975, from March 1982 to October 1985, and from February 2003 to November 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal was most recently remanded in May 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a bilateral lower extremity disability.  Service connection and a separate evaluation for radiculopathy of the left lower extremity were granted during the course of the appeal.  The Veteran continues to seek service connection for bilateral peripheral neuropathy of the lower extremities.  He also seeks service connection for right lower extremity radiculopathy.

During active service, the Veteran complained of bilateral leg numbness.  The assessment was early sensory-motor peripheral neuropathy, mixed type and the possibility of right lumbar radiculopathy.  A review of the medical evidence reveals that the Veteran carried diagnoses of chronic right L4 radiculopathy and bilateral lower extremity peripheral neuropathy during the appeal period.  

The Veteran was afforded VA examinations to determine the etiology of his lower extremity peripheral neuropathy; however, the opinions were negative or provided an insufficient rationale.  Specifically, the May 2009 examiner stated that Veteran's peripheral neuropathy was not related to his low back disability because low back disorders are not known to be a cause of or risk factor for the development of peripheral neuropathy.   The examiner did not comment on whether the Veteran's peripheral neuropathy was aggravated by his service-connected low back disability.  Conversely, the August 2009 opinion was positive; however, it failed to provide a well-reasoned rationale.  The opinion was based, in part, on the conclusion that the Veteran was exposed to chlorine gas during service; however, no development has been done to verify such exposure.  Additionally, neither opinion addressed whether service connection was warranted for peripheral neuropathy based on direct basis.  Accordingly, additional development and a new medical opinion are required on remand. 

Lastly, there is no medical opinion of record addressing whether the Veteran's chronic right L4 radiculopathy is related to his complaints of bilateral leg numbness during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records in support of his claim that he was exposed to chlorine gas and electromagnetic frequencies.  A response, negative or positive, should be associated with the claim file.  Requests must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  After the aforementioned development has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his bilateral peripheral neuropathy of the lower extremities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to answer the following questions:

a) If peripheral neuropathy of the bilateral lower extremities and/or right lower extremity radiculopathy are found, is it at least as likely as not (a 50 percent or greater probability) that the disabilities are related to the Veteran's active military service, to include his complaints of bilateral leg numbness in May 2004?

b)  If the Veteran's personnel records reveal exposure to chlorine gas and electromagnetic frequencies, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities is related to the Veteran's exposure?

c)  If the disability is not related directly to military service, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities and/or right lower extremity radiculopathy are proximately due to or aggravated by his service-connected low back disability?  The examiner must address both causation AND aggravation.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of peripheral neuropathy or right lower extremity radiculopathy by the service-connected low back disability is found, the examiner must attempt to establish a baseline level of severity of the peripheral neuropathy or right lower extremity radiculopathy prior to aggravation by the service connected low back disability.

The examination report must include a complete rationale for all opinions expressed.

3.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




